DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 2 with the important feature being “the bus bar cover configured to cover a the closer one of the bus bar housing portions and the wire cover configured to cover one of the wire routing grooves on an the inner side of the closer bus bar housing portion, the bus bar cover and the wire cover being openable and closable independent of each other through respectively pivoting about a bus bar cover hinge and a wire cover hinge that are provided separately, and the wire cover hinge is disposed outside of the closer bus bar housing portion in a direction perpendicular to direction in which the bus bars are aligned (claim 1),” and “ a pair of leg pieces are formed so as to extend from both ends of a strip- shaped main body portion that covers the wire routing groove toward the lateral side edge portion of the insulating protector, and the wire cover hinge is attached to an extension end of each of the leg pieces, and the bus bar cover has a flat plate shape that is fitted into the wire cover, and the bus bar cover hinge is attached to a lateral side edge of the bus bar cover (claim 2).” Therefore claims 1-3 are allowed.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed September 30, 2021, with respect to claim 1 has been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant argues that Kinoshita et al. does not teach does not teach "the wire cover hinge is disposed outside of the closer bus bar housing portion in a direction perpendicular to direction in which the bus bars are aligned." In regards to claim 2, the applicant has rewritten in independent claim format including all of the features of the base claim 1. The limitations of claim 2 was indicated as allowable subject matter by the examiner in the Non-Final Office Action mailed on June 21, 2021. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    
/William H. Mayo III/Primary Examiner, Art Unit 2847